Citation Nr: 0735711	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  05-21 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right leg disorder, to include the right knee.  

2.  Entitlement to service connection for anxiety as 
secondary to service-connected disorders.  

3.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD) for the period 
from October 20, 2003, through June 9, 2004.  

4.  Entitlement to a rating in excess of 30 percent for GERD 
from June 9, 2004.  

5.  Entitlement to a disability rating in excess of 10 
percent for right leg scars.  

6.  Entitlement to a disability rating in excess of 10 
percent for left leg scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to April 
1990.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

As to the issue of whether new and material evidence has been 
received to reopen the claim of service connection for right 
leg/knee disorder(s), it is noted that the veteran's initial 
claim for service connection was denied by the RO in October 
1999, and he was notified the following month.  He did not 
file a timely appeal.  The Board does not have jurisdiction 
to consider a claim that has been previously adjudicated 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must find that new and 
material evidence has been presented.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  See also Winters v. West, 12 
Vet. App. 203 (1999).  Therefore, although the RO in the 
current appeal has reviewed the claim on a de novo basis, the 
issue is as stated on the title page.  Also, the Board points 
out that when the claim was initially denied in October 1999, 
the issues of service connection for right leg and right knee 
disorders were addressed separately.  While the RO chose to 
limit the development in recent years to that of the right 
leg only, the Board's review of the many statements submitted 
by the veteran in support of his claim reflects that he has 
reported right lower extremity problems on an ongoing basis 
without specifically separating the symptoms as being that of 
the leg or knee.  For purposes of clarity, it is believed 
that the formerly separated issues should be combined and 
recharacterized as on the title page of this decision.  
Moreover, additional development is necessary as to the issue 
as indicated below.  

Also for purposes of clarity, the claim for an increased 
rating for GERD has been recharacterized as two issues as 
listed on the title page of this decision.  

In a statement received in February 2007, the veteran raised 
the issues of entitlement to service connection for left leg 
groin pain (originally denied in an October 1999 rating 
decision) and for hip pain/arthritis.  He also raised the 
issue of entitlement to an increased rating for migraine 
headaches.  These issues have not been certified for 
appellate consideration.  These matters are referred to the 
RO for such further action as is deemed appropriate.  

The following issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC: whether new and 
material evidence has been received to reopen a claim of 
service connection for a right leg/knee disorder; entitlement 
to service connection for anxiety as secondary to service-
connected disabilities; entitlement to a rating in excess of 
30 percent for GERD from June 19, 2004.  


FINDINGS OF FACT

1.  For the period from October 20, 2003, through June 9, 
2004, the veteran's GERD was manifested by persistent 
recurrent epigastric distress with constant burping, 
regurgitation, indigestion, and heartburn.  

2.  The veteran's right leg and left leg scars range between 
2 cm. and 8 cm. in diameter and are tender to touch and 
adherent to underlying tissue.  The scars are irregular, 
atrophic, scaly, and shiny, but they are secured with no 
keloid or edema and do not cause limitation of function of 
the part affected.  

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent, and 
no more, for GERD have been met for the period from October 
20, 2003, through June 9, 2004.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 4.7, 4.114, Diagnostic Code (DC) 7346 (2007).  

2.  The criteria for an evaluation in excess of 10 percent 
for right leg scars have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.10, 4.20, 4.118, DCs, 7803, 7804, 7805 
(2001 and 2007).  

3.  The criteria for an evaluation in excess of 10 percent 
for left leg scars have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.10, 4.20, 4.118, DCs, 7803, 7804, 7805 
(2001 and 2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the veteran from the RO dated in July 2001, January 2004, 
July 2004, and October 2004 specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
September 2006.  

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4 (2007).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2007).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3.

GERD

For the period from October 20, 2003, through June 9, 2004, 
the veteran is currently assigned a 10 percent disability 
evaluation for GERD pursuant to 38 C.F.R. § 4.114, DC 7346 
(2007).  It is contended by the veteran that an increased 
rating is warranted.  As the veteran expressed disagreement 
with the initial evaluations assigned, Fenderson v. West, 12 
Vet. App. 119 (1999) is applicable.  Fenderson contemplated 
"staged ratings" for discrete intervals based on changes in 
levels of symptomatology.  

Under DC 7346, a 10 percent rating is warranted when there 
are two or more of the symptoms for the 30 percent evaluation 
of less severity.  A 30 percent evaluation is warranted when 
there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent evaluation 
is warranted when there are symptoms of pain, vomiting, 
material weight loss, and hematemesis or melena with moderate 
anemia; or symptom combinations productive of severe 
impairment of health.  

The veteran's post service medical records include VA 
treatment records dated in 2003 which reflect continuing 
treatment for reflux and epigastric complaints.  Esophagitis 
was noted in October and December 2003, and upon VA 
examination in April 2004, the veteran complained of constant 
burping, regurgitation and gas.  He also had recurring 
vomiting and a burning sensation in his chest.  The 
assessment was reflux esophagitis with hiatal hernia.  The 
diagnosis was GERD.  

The Board concludes that the symptoms recorded in the above 
mentioned records are more closely approximated by the 
criteria for a 30 percent disability evaluation under 
38 C.F.R. § 4.114, DC 7346.  There is competent evidence of 
record that he continued to complain of these symptoms 
throughout the period in question.  

Therefore, resolving all reasonable doubt in the veteran's 
favor regarding his disability picture between October 20, 
2003, and June 9, 2004, the Board concludes that throughout 
this appeal period, the veteran's GERD meets the criteria for 
a 30 percent disability evaluation.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2007); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  

The veteran does not, however, meet the criteria for the 
maximum allowable 60 percent disability evaluation for his 
GERD for the period in question.  The veteran's medical 
records do not show material weight loss, hematemesis (bloody 
stools) or melena (black tarry stools) with anemia.  

Therefore, with consideration of the applicable laws and 
regulations, the Board concludes that the veteran meets the 
criteria for a 30 percent disability evaluation, and no more, 
for the period of October 20, 2003, through June 9, 2004.  In 
considering whether he is entitled to a rating in excess of 
30 percent, the Board considered the benefit of the doubt 
rule.  However, as the preponderance of the evidence is 
against a rating in excess of 30 percent, the benefit of the 
doubt rule does not apply, and entitlement to an increased 
evaluation is limited to 30 percent.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  Lastly, for the period in question, the 
evidence of record does not show marked interference with his 
employment, or that the GERD condition required frequent 
periods of hospitalization, rendering impractical the use of 
the regular schedular standards.  Therefore, the Board does 
not find that consideration of an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b)(1) is in order.

As noted earlier, entitlement to a rating in excess of 30 
percent from June 9, 2004 is addressed in the REMAND portion 
below.  

Scars of the Right and Left Legs

Separate 10 percent ratings are in effect for the veteran's 
right and left leg scars.  When service connection was first 
established for this condition, noncompensable ratings were 
awarded and that decision was confirmed and continued in 
October 1999.  During the current appeal, separate 10 percent 
ratings were assigned (see the May 2004 statement of the case 
(SOC)).  It is contended by the veteran that increased 
ratings are warranted.  

The veteran's scars have been rated pursuant to the rating 
criteria found at DC 7804.  38 C.F.R. Part 4 (2001) and 
(2007).  During the pendency of the veteran's appeal, VA's 
Schedule for Rating Disabilities was amended.  By regulatory 
amendment, effective July 31, 2002, changes were made to the 
schedular criteria for evaluating skin disabilities, as set 
forth in 38 C.F.R. §§ 4.118 (2001).  See 67 Fed. Reg. 49596- 
49599 (2002).  When a law or regulation changes after a claim 
has been filed but before the administrative appeal process 
has been concluded, VA must apply the regulatory version that 
is more favorable to the veteran.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002 & Supp. 2007) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue).

Under the regulations in effect prior to July 31, 2002, 
superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, DCs 7803, 7804, and 
7805 (2001).

Under the new criteria, DC 7801 directs that scars other than 
on the head, face, or neck that are deep or cause limited 
motion are evaluated as 10 percent disabling for areas 
exceeding 6 square inches, 20 percent disabling for areas 
exceeding 12 square inches, 30 percent disabling for areas 
exceeding 72 square inches, and 40 percent disabling for 
areas exceeding 144 square inches.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. Part 4 (2007).

DC 7802 provides that scars other than head, face, or neck 
scars that are superficial and do not cause limited motion 
will be rated as 10 percent disabling for areas of 144 square 
inches or greater. Notes following the rating criteria 
explain (1) scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of the 
extremities or trunk, will be rated separately and combined 
in accordance with 38 C.F.R. § 4.25, and (2) a superficial 
scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. Part 4 (2007).

DC 7803 notes that unstable superficial scars are evaluated 
as 10 percent disabling.  Note (1) following indicates that 
an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2) 
indicates that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. Part 4 (2007).  The 
next criteria, that of DC 7804, provides that superficial 
scars that are painful on examination are rated as 10 percent 
disabling.  Note (1) following states that a superficial scar 
is one not associated with underlying soft tissue damage.  
Note (2) states that in this case, a 10 percent evaluation 
will be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation (See 38 C.F.R. § 4.68 of this part on 
the amputation rule).  Finally, DC 7805 directs that other 
scars shall be rated on the limitation of function of the 
affected part.  38 C.F.R. Part 4 (2007).

Under the old criteria, DC 7803 afforded a 10 percent 
evaluation for a scar, regardless of measurement, that was 
superficial, poorly nourished, or characterized by repeated 
ulceration.  DC 7804 awarded 10 percent for a superficial 
scar that was tender and painful upon objective observations, 
regardless of measurement.  DC 7805 does not differ, 
directing that other scars be evaluated on the limitation of 
the function of the part affected.  38 C.F.R. Part 4 (2001).

As reported, the right and left leg scars have been assigned 
separate 10 percent ratings.  When examined by VA in July 
2001, the right leg showed multiple scars on the right leg 
below the knee.  They were all round and tender throughout, 
not adherent to deeper tissue, smooth with some moderate 
underlying tissue loss.  On the left leg, there was one scar 
on the upper calf muscle which was tender to touch, not 
adherent to deeper tissue, smooth, dark in color, and 
somewhat depressed.  The examiner described all of the scars 
as being painful.  

Additional VA examination was conducted in March 2006 to 
determine the current severity of multiple disorders, to 
include scars.  The veteran's inservice medial history 
regarding the obtainment of the leg scars was noted.  
Specifically, it was reported that inservice blisters on the 
legs became infected.  When they healed, unsightly scars 
remained.  The scars were very tender to touch because they 
lost skin covering and they expanded as the veteran gained 
weight.  They had not reopened since they had healed but 
sometimes they were flaky.  The veteran reported a prickly 
sensation around the sides of the scars when he stood for 
long periods of time.  

Examination showed multiple scars on the front of the right 
lower leg and two scars behind the left lower leg.  All the 
scars ranged between 2 cm. and 8 cm. in diameter.  They were 
tender to touch and adherent to underlying tissue.  The scars 
were irregular, atrophic, and scaly as well as shiny but they 
were secured.  There were some that were depressed but none 
were elevated.  They were deep scars, but there was no keloid 
or edema and no inflammation.  Most of the scars were 
hypopigmented in the center, and around the edges, they were 
hyperpigmented compared to the surrounding skin.  The scars 
did not limit the movement of the skin in the area.  They 
were disfiguring.  

After reviewing the evidence, the Board finds that the 
correct evaluation, that of 10 percent, has been previously 
assigned pursuant to the criteria at DCs 7801, 7802, 7803, 
7804, and 7805 (2001) and (2007) for the veteran's right and 
left leg scars.  Manifestations of the scars include that 
they are disfiguring, tender and painful to touch, and 
adherent to underlying tissue.  The Board agrees that a 10 
percent rating is shown.  Nevertheless, the evidence does not 
indicate that an evaluation in excess of 10 percent should be 
assigned for right or left leg scars.  The scars are not 
shown to be hypersensitive.  Moreover, while the scars are 
deep, there is no keloid, edema or inflammation, and the 
scars do not approach the area size needed for an evaluation 
in excess of 10 percent.  Additionally, none of the medical 
evidence suggests or insinuates that the scars are 
functionally limiting in nature.  Hence, for the above 
reasons, the Board must deny the veteran's claims.

Finally, it is noted that the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Thus, the Board is unable to 
identify a reasonable basis for granting the veteran's 
claims.  Also considered was referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but the Board finds no basis for further action 
on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  


ORDER

Entitlement to an initial evaluation of 30 percent, and no 
more, for GERD, is granted for the period from October 20, 
2003, through June 9, 2004.  

Entitlement to a disability rating in excess of 10 percent 
for right leg scars is denied.  

Entitlement to a disability rating in excess of 10 percent 
for left leg scars is denied.  


REMAND

As to the issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for a right leg disorder, to include the right 
knee, the Board finds that additional development is 
warranted with respect to the adequacy of notice the veteran 
received under provisions of the VCAA and its implementing 
regulations.  As noted earlier, the RO initially denied this 
claim in October 1999.  The veteran did not timely appeal, 
and the decision became final.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
which held that, in the context of a claim to reopen, VCAA 
notice must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See Id.

In this case, the RO issued the veteran numerous letters 
which discussed, in part, the evidence necessary to establish 
a claim for service connection.  These letters did not 
address the fact that there was a previous final denial of 
the claim and that the new and material must be received in 
order for the claim to be reopened.  Nor was the veteran 
provided with discussion as to what constituted new and 
material evidence.  The Board interprets the holding in Kent, 
supra, as requiring VA to inform the veteran what specific 
evidence is necessary to reopen such claims.  In the October 
1999 rating decision that became final, the veteran's claim 
was apparently denied based on the lack of medical nexus 
evidence linking the claimed right leg/knee disability to 
service.  As such, to reopen the claim, the veteran would 
need to submit competent medical evidence (e.g., an opinion 
from a medical doctor) that any currently diagnosed right 
leg/knee disability is related to his period of military 
service.

Thus, the Board finds action by the RO is required to satisfy 
the notification provisions of the VCAA in accordance with 
Kent, supra.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

After providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 
3.159.  See also Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board likewise notes that effective October 6, 2006, VA 
revised 38 C.F.R. § 3.156, in pertinent part, 38 C.F.R. § 
3.156(c).  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006).  
Here, the Board does not find that the veteran's pending 
claims are affected by the amended regulation.

As to the issue of entitlement to service connection for 
anxiety as secondary to service-connected scars, it is noted 
that the veteran also maintains that this condition is 
secondary to other service-connected conditions, to include 
headaches.  The Board's review of the medical evidence 
reflects report of anxiety and major depressive disorder in 
2004.  The evidence of record does not contain an opinion to 
the effect that any current psychiatric disorder is causally 
related to or aggravated by a service-connected disorder.  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159(c)(4) (2007).  When medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  

Also, as to the issue of entitlement to a rating in excess of 
30 percent for GERD from June 10, 2004, additional 
development is warranted.  

The Board notes that VA examination was conducted regarding 
current manifestations of GERD in March 2006.  In statement 
of record received subsequent to that evaluation, the veteran 
describes increased symptoms, to include constant diarrhea, 
loss of bowel control, and black stools.  He often woke up at 
night to vomit.  He said that he had been told that needed an 
operation for his GERD symptoms, but had chosen to take his 
chances with his medications.  He describes severe impairment 
of health associated with his GERD.  The Board also concludes 
that a contemporaneous examination is necessary as to GERD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send appropriate 
letters to the veteran and his counsel to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA, its implementing regulations, and 
the Court's recent decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and 
this appeal.  One letter to the veteran 
should specifically include the former 
version of 38 C.F.R. § 3.156(a) 
applicable to the veteran's claims which 
are the subject of this appeal.  The 
basis of the original denial should also 
be set forth.

2.  If any other medical records are 
identified by the veteran or his counsel 
as part of this development, they should 
be sought and obtained by the RO to the 
extent possible.  Copies of all 
correspondence related to obtaining 
medical records should be associated with 
the claims file.

3.  The veteran should be afforded a VA 
psychiatric disability for the purpose of 
clarifying the nature and etiology of his 
current psychiatric disability.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be asked to provide an opinion as 
to whether it is as least as likely as 
not that any current psychiatric 
disability identified on examination is 
causally related to the veteran's active 
service or is causally related to or 
aggravated by any service-connected 
disability, including right and left leg 
scars or migraine headaches.  The report 
of examination should include a complete 
rationale for all opinions rendered.

4.  The veteran should be afforded a VA 
gastrointestinal disorder examination to 
determine the severity of his service 
connected GERD.  The veteran's claims 
folders must be reviewed by the examiner 
in conjunction with the examination.  Any 
necessary tests should be performed.  All 
clinical findings should be reported in 
detail.  The examiner should, to the 
extent possible, distinguish symptoms of 
the service-connected GERD from those due 
to other, non-service-connected, 
conditions.  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  The 
examiner must explain the rationale for 
all opinion given.

5.  The RO/AMC should then readjudicate 
the claims of whether new and material 
evidence has been received to reopen the 
claim of entitlement to service 
connection for right leg/knee 
disorder(s); entitlement to service 
connection for a psychiatric disorder, to 
include anxiety as secondary to service-
connected disorders; and entitlement to a 
rating in excess of 30 percent for GERD 
as of June 10, 2004.  If any claim 
remains denied, an appropriate 
supplemental statement of the case (SSOC) 
should be issued, and the appellant 
should have the opportunity to respond.  
The case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


